DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II, Figs. 1-7, in the reply filed on 04/20/2022 is acknowledged.  The traversal is on the ground(s) that “The basis for this traversal is that the first embodiment biomass furnace of Figs. 1-5, and the second embodiment biomass furnace of Figs. 8-11, are both operably connectable to the grain dryer of Fig. 6 in the manner illustrated therein, and also both embody the control setup and signal flow of Fig. 7. Also in view of the commonly shared dryer connectivity illustrated in Figure 6, Applicant traverses the Examiner's categorization of claim 2 as a non-generic independent claim reading only on Species I, and respectfully submits that all three independent claims 1-3 are generic, based on which claim 2 is not presently withdrawn. It is also respectfully submitted that claim 6 is a generic claim reading on both species, and not just on Species I, contrary to the Examiner's categorization of the original claims. The first embodiment shows a "downstream damper 40" situated beside the chimney 14 in downstream relation to the fan 30 and chimney 14, as shown in Fig. 3. The second embodiment, in Fig. 11 includes a "bypass damper 86A" and a "shut-off damper 86B" both situated "downstream" of the fan 30 and chimney 14, as denoted by the schematically illustrated airflow direction labeled "from fan 30". The dampers 86A, 86B of Fig. 11 therefore read on the " at least one downstream damper" of claim 6.”.  This is not found persuasive because:
Regarding applicant’s arguments about Figs. 6 and 7, Specification of the instant application recites “Figure 6A illustrates connection of air ducting of the first embodiment heating apparatus of Figures 1 to 5 to a grain dryer, which is shown in elevational view from one end thereof.  Figure 6B is another end elevational view of the grain dryer of Figure 6A, but from an opposing end thereof and shown fully cross-sectioned in a vertical plane.  Figure 7 is a schematically illustrates a control system of the first embodiment heating apparatus, as installed in relation the grain dryer of Figure 6.”, pages 5, line 25 through page 6, line 6, UNDERLINE emphasis added.  Furthermore, the Specification of the instant application recites “A second embodiment of the heating apparatus 10' is illustrated in Figures 8 through 11, ...”, page 17, lines 18-19.  Moreover, Figs. 2-6A of Species I of the instant application show that an output section 28 of an air ducting 16 is connected to a grain dryer 100.  Therefore, applicant’s arguments are not persuasive. 
Regarding applicant’s arguments about the independent claim 2, the independent claim 2 of the instant application recites “... wherein the output end of said air ducting is connected to the grain dryer at an air intake thereof that is in fluid communication with an internal grain space of the dryer to which grain is introduced for drying, ...”, UNDERLINE emphasis added.  Again, Figs. 2-6A of Species I of the instant application show that the output end of output section 28 of the air ducting 16 is connected to the grain dryer 100.  In contrast, Figs. 8-10 of Species II of the instant application show that the output end of output section 28 of the air ducting 16 is connected to a fan 30.  Therefore, the independent claim 2 reads on the Species I, Figs. 1-8.  Thus, the independent claim 2 is not a generic independent claim. 
Regarding applicant’s arguments about the dependent claim 6, the dependent claim 6 of the instant application recites “wherein said airflow control system comprises at least one downstream damper that is situated between the chimney and the outlet end of the air ducting, and is adjustable to control said airflow to the dryer.”, UNDERLINE emphasis added.  Figs. 2-5 of the Species I of the instant application show that a downstream damper 40 is situated between a chimney 14 and the output end of output section 28 of the air ducting 16.  In contrast, Fig. 10 of the Species II of the instant application show that there is NO downstream damper situating between the chimney 14 and the output end of output section 28 of the air ducting 16.  Furthermore, Fig. 11 of the Species II of the instant application show that the “bypass damper 86A” and “shut-off damper 86B” are situated in the “branched output duct 82”, NOT in the “air ducting 16”.  Therefore, the dependent claim 6 reads on the Species I, Figs. 1-8.  
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitomo (US 2013/0036624).

    PNG
    media_image1.png
    657
    483
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    562
    498
    media_image2.png
    Greyscale


Regarding claim 1, Fujitomo shows a heating apparatus (1, fig. 1) for supplying heated air to a dryer (2, fig. 1) for particulate materials (grain, [0027]), said heating apparatus (1, fig. 1) comprising: 
a biomass furnace (3, fig. 1) comprising a burn chamber (19, fig. 1) having an interior space in which combustible biomass material (biomass fuel, [0040]) is receivable and combustible to generate heat; and 
a chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) attached to the furnace (3, fig. 1) and having a lower end (lower end of item 25 which connects to item 19, fig. 1) in fluid communication with the interior space of the burn chamber (19, fig. 1), and an opposing upper end (upper end at “EXHAUST AIR” at item 14, fig. 1) situated in elevated relation to the lower end (lower end of item 25 which connects to item 19, fig. 1) and outside the furnace (3, fig. 1) to enable release of heated exhaust air (EXHAUST HOT-AIR, fig. 1) from the burn chamber (19, fig. 1) to a surrounding ambient environment; 
air ducting (12, 11, fig. 1) having a fresh air inlet (outside air inlet of item 12 at “OUTSIDE AIR”) in fluid communication with the surrounding ambient environment to admit fresh ambient air (OUTSIDE AIR, fig. 1) therefrom, and an output end (6c, fig. 1) connected or connectable to the dryer (2, fig. 1), said air ducting (12, 11, fig. 1) being in fluid communication with the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) at a location (location at item 11c) upstream from said output end (6c, fig. 1) to enable redirection of said heated exhaust air (EXHAUST HOT-AIR, fig. 1) from the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) to the dryer (2, fig. 1) via said air ducting (12, 11, fig. 1); and 
an airflow control system (fig. 3) configured to both control airflow to the dryer (2, fig. 1) through said air ducting (12, 11, fig. 1), and control a temperature of said airflow by varying a ratio of said fresh ambient air (OUTSIDE AIR, fig. 1) to said heated exhaust air (EXHAUST HOT-AIR, fig. 1) within said airflow ([0018], [0020], [0045]).

Regarding claim 3, Fujitomo shows a heating apparatus (1, fig. 1) for supplying heated air to a dryer (2, fig. 1) for particulate materials (grain, [0027]), said heating apparatus (1, fig. 1) comprising: 
a biomass furnace (3, fig. 1) comprising a burn chamber (19, fig. 1) having an interior space in which combustible biomass material (biomass fuel, [0040]) is receivable and combustible to generate heat; and 
a chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) attached to the furnace (3, fig. 1) and having a lower end (lower end of item 25 which connects to item 19, fig. 1) in fluid communication with the interior space of the burn chamber (19, fig. 1), and an opposing upper end (upper end at “EXHAUST AIR” at item 14, fig. 1) situated in elevated relation to the lower end (lower end of item 25 which connects to item 19, fig. 1) and outside the furnace (3, fig. 1) to enable release of heated exhaust air (EXHAUST HOT-AIR, fig. 1) from the burn chamber (19, fig. 1) to a surrounding ambient environment; 
air ducting (12, 11, fig. 1) having a fresh air inlet (outside air inlet of item 12 at “OUTSIDE AIR”) in fluid communication with the surrounding ambient environment to admit fresh ambient air (OUTSIDE AIR, fig. 1) therefrom, and an output end (6c, fig. 1) connected or connectable to the dryer (2, fig. 1), said air ducting (12, 11, fig. 1) intersecting the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) at a location between the upper and lower ends (upper end at “EXHAUST AIR” at item 14, fig. 1) (lower end of item 25 which connects to item 19, fig. 1) thereof to enable redirection of said heated exhaust air (EXHAUST HOT-AIR, fig. 1) from the chimney (25, 11b, 13, EXHAUST AIR pipe or chimney at item 14, fig. 1) to the dryer (2, fig. 1) via said air ducting (12, 11, fig. 1); and 
an airflow control system (fig. 3) configured to both control airflow to the dryer (2, fig. 1) through said air ducting (12, 11, fig. 1), and control a temperature of said airflow by varying a ratio of said fresh ambient air (OUTSIDE AIR, fig. 1) to said heated exhaust air (EXHAUST HOT-AIR, fig. 1) within said airflow.

Regarding claim 4, Fujitomo shows wherein said airflow control system (fig. 3) comprises a fresh air intake (14, fig. 1) fan positioned and operable to force said fresh ambient air (OUTSIDE AIR, fig. 1) through said air ducting (12, 11, fig. 1) 

Regarding claim 12, Fujitomo shows wherein the airflow control system (fig. 3) comprises an electronic controller (4, fig. 3) having: 
an input terminal (input terminals of item 4 connect to item 6f, 7h, fig. 3) connectable to a command signal line of the dryer (2, fig. 1) over which command signals are sent concerning heat requirements of the dryer (2, fig. 1); and 
one or more output terminals (output terminals of item 4 connect to items 14, 18, 7d, 8, 10b, 12a, 16a, 11a, 15a, fig. 3) connected to mechanical airflow control componentry (14, 18, 11a, 12a, 15a, 16a, figs. 1, 3) of the airflow control system (fig. 3) for actuation thereof in response to said command signals from the dryer (2, fig. 1).

Regarding claim 13, Fujitomo shows wherein said mechanical airflow control componentry (14, 18, 11a, 12a, 15a, 16a, figs. 1, 3) comprises one or more damper motors for controlling movement of one or more adjustable dampers (11a, 12a, 15a, 16a, figs. 1, 3; the items 11a, 12a, 15a, 16a inherently have motors in order to allow the item 4 to electronically control and/or adjust the opening and closing of the items 11a, 12a, 15a, 16a) ([0018], [0020], [0045]) of said airflow control system (fig. 3).

Regarding claim 14, Fujitomo shows wherein said mechanical airflow control componentry (14, 18, 11a, 12a, 15a, 16a, figs. 1, 3) comprises at least one variable speed fan motor (14, 18, figs. 1, 3) operable to control a rate of said airflow through the air ducting (12, 11, fig. 1).

Regarding claim 16, Fujitomo shows the apparatus of claim 3 (see the rejection above) in combination with the dryer (2, fig. 1).

Regarding claim 17, Fujitomo shows wherein said dryer (2, fig. 1) is a grain dryer (grain-drying, [0027])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitomo as applied to claim 12 above, and in view of Elazari-Volcani et al. (US 2010/0320186; hereinafter Elazari-Volcani).

    PNG
    media_image3.png
    653
    429
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    438
    579
    media_image4.png
    Greyscale


Regarding claim 15, Fujitomo discloses the limitations of the apparatus of claim 12 above, but does not disclose wherein said electronic controller further comprises a failsafe output terminal for wired connection to an existing heater of the dryer instead of the command signal line, the electronic controller being configured to send a failsafe command signal to the existing heater to command operation thereon upon failure of the apparatus to fulfill the heat requirements of the dryer.
Elazari-Volcani teaches an electronic controller (Elazari-Volcani, 140, figs. 1, 3) further comprises a failsafe output terminal (Elazari-Volcani, 228, fig. 3) for wired connection to an existing heater (Elazari-Volcani, 120, fig. 3) of the device (Elazari-Volcani, 100, fig. 1) instead of the command signal line, the electronic controller (Elazari-Volcani, 140, fig. 3) being configured to send a failsafe command signal to the existing heater (Elazari-Volcani, 120, fig. 3) to command operation thereon upon failure of the apparatus (fig. 1) to fulfill the heat requirements of the device (Elazari-Volcani, 100, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the heating apparatus of Fujitomo with the electronic controller further comprises a failsafe output terminal for wired connection to an existing heater of the device instead of the command signal line, the electronic controller being configured to send a failsafe command signal to the existing heater to command operation thereon upon failure of the apparatus to fulfill the heat requirements of the device, as taught by Elazari-Volcani, for effectively controlling the temperature of the device or dryer which would result in effectively maintaining the temperature of the device or dryer at a desired temperature for drying the material to be dried such as grain, or gypsum, or fertilizer, or etc... and thus a high quality product is produced.  Thus, the heating apparatus operates more efficiently and thus benefits the consumer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitomo as applied to claim 16 above, and in view of Petrovic (US 4,523,906).

    PNG
    media_image5.png
    639
    414
    media_image5.png
    Greyscale


Regarding claim 18, Fujitomo discloses the limitations of the apparatus of claim 16 above, but does not disclose wherein said dryer is a gypsum dryer.
Petrovic teaches a dryer (Petrovic, F, fig. 1) is a gypsum dryer (Petrovic, gypsum drier F, col. 2, lines 40-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the heating apparatus of Fujitomo with the dryer is a gypsum dryer, as taught by Petrovic, for promoting a greater use of the heating apparatus to dry different materials to be dried such as grain, or gypsum, or fertilizer, or etc... which would result effectively utilizing the heating apparatus.  Thus, the heating apparatus operates more efficiently and thus benefits the consumer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitomo as applied to claim 16 above, and in view of Hackbarth et al. (US 4,052,255).

    PNG
    media_image6.png
    496
    634
    media_image6.png
    Greyscale


Regarding claim 19, Fujitomo discloses the limitations of the apparatus of claim 16 above, but does not disclose wherein said dryer is a fertilizer dryer.
Hackbarth teaches a dryer (Hackbarth, 1, fig. 1) is a fertilizer dryer (Petrovic, ferilizers, col. 2, lines 58-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the heating apparatus of Fujitomo with the dryer is a fertilizer dryer, as taught by Hackbarth, for promoting a greater use of the heating apparatus to dry different materials to be dried such as grain, or gypsum, or fertilizer, or etc... which would result effectively utilizing the heating apparatus.  Thus, the heating apparatus operates more efficiently and thus benefits the consumer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitomo as applied to claim 3 above, and in view of Hagan (US 4,953,535) and Buzanowski et al (US 2014/0090560, hereinafter Buzanowski).

    PNG
    media_image7.png
    389
    233
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    359
    481
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    647
    431
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    658
    443
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    651
    439
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    440
    641
    media_image12.png
    Greyscale


Regarding claim 20, Fujitomo discloses the limitations of the apparatus of claim 3 above, but does not disclose wherein said air ducting includes therein a spark arrestor comprising a duct, and a perforated screen of helically coiled shape installed within said duct in a position placing a central longitudinal axis of said helically coiled shape in longitudinally lying relationship to said duct.
Hagan teaches an air ducting (Hagan, 2, fig. 1) includes therein a spark arrestor (Hagan, 3, figs. 1, 3A-C) comprising a duct (Hagan, 4, 5, figs. 1, 3A-C), and a solid sheet of helically coiled shape (Hagan, 6, figs. 3A-C) installed within said duct (Hagan, 4, 5, figs. 1, 3A-C) in a position placing a central longitudinal axis of said helically coiled shape (Hagan, 6, figs. 3A-C) in longitudinally lying relationship to said duct (Hagan, 4, 5, figs. 1, 3A-C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the heating apparatus of Fujitomo with the air ducting includes therein a spark arrestor comprising a duct, and a solid sheet of helically coiled shape installed within said duct in a position placing a central longitudinal axis of said helically coiled shape in longitudinally lying relationship to said duct, as taught by Hagan, for restricting or controlling the flow of exhaust gases in the air duct which would result in causing the exhaust gases to dwell longer in the furnace and thus a more complete combustion is promoted.  Consequently, the combustion efficiency of the furnace is improved and thus benefit the consumer.
However, well-known in the art, Buzanowski teaches a spark arrestor (Buzanowski, 401, 403, 10, 20, 30, figs. 1-4) comprising a perforated screen (Buzanowski, 10, 20, 30, figs. 1-4) of wave shape (Buzanowski, as shown in figs. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the heating apparatus of Fujitomo with the spark arrestor comprising a perforated screen of wave shape, as taught by Buzanowski, for reducing the flue gas or exhaust gas velocity at the screen surface and overall pressure drop over the screen which would result in minimizing the screen from getting damage or weariness quickly and thus the utilization life of the screen is extended.  Thus, the heating apparatus operates more efficiently and thus benefits the consumer. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 5, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein said airflow control system comprises an upstream damper that is situated upstream of the chimney, and is adjustable to control flow of the fresh ambient air to the chimney for mixture with the heated exhausted air.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Fujitomo (US 2013/0036624) discloses “A heating apparatus for supplying heated air to a dryer for particulate materials”.  However, Fujitomo does not disclose the limitations of “wherein said airflow control system comprises an upstream damper that is situated upstream of the chimney, and is adjustable to control flow of the fresh ambient air to the chimney for mixture with the heated exhausted air.”
Therefore, allowance of claim 5 is indicated because the prior art of record does not show or fairly suggest wherein said airflow control system comprises an upstream damper that is situated upstream of the chimney, and is adjustable to control flow of the fresh ambient air to the chimney for mixture with the heated exhausted air in combination with the structural elements and/or method steps recited in at least claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762